Name: Commission Regulation (EEC) No 763/81 of 25 March 1981 on the non-applicability of the levy in respect of the various added sugars for processed fruit and vegetable products and for wine
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26. 3 . 81 Official Journal of the European Communities No L 80/31 COMMISSION REGULATION (EEC) No 763/81 of 25 March 1981 on the non-applicability of the levy in respect of the various added sugars for processed fruit and vegetable products and for wine secondly the average of the cif prices for one kilogram of white sugar used in fixing the levies on white sugar, as calculated for a period comprising the first 15 days of the month preceding the quarter for which the difference is being determined and the two months immediately preceeding that month ; Whereas for 100 kg, the threshold price and the cif price thus determined are 53-30 ECU and 56-39 ECU respectively ; whereas, accordingly, the resultant diffe ­ rence is negative ; whereas therefore, pursuant to the second subparagraph of Article 2 (2) of Regulation (EEC) No 516/77 and to the second subparagraph of Article 19 (2) of Regulation (EEC) No 337/79 , no levy is applicable for the period 1 April to 30 June 1981 , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organization of the market in products processed from fruit and vege ­ tables ('), as last amended by Regulation (EEC) No 3454/80 (2), and in particular Article 2 (3) thereof, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine (3), as last amended by Regulation (EEC) No 3456/80 (4), and in particular Article 19 (3) thereof, Whereas in order that Member States may determine the amount of the levy applicable, in respect of the various added sugars, to imports of the products listed in Annex I to Regulation (EEC) No 516/77 and in Article 1 (2) (a) of Regulation (EEC) No 337/79 , falling within subheadings 20.07 A I b) 1 , B I b) 1 aa) 11 and B I b) 1 bb) 11 of the Common Customs Tariff, it is necessary in accordance with Article 2 (2) of Regula ­ tion (EEC) No 516/77 and Article 19 (2) of Regulation (EEC) No 337/79 to determine the difference between , firstly the average of the threshold prices for one kilo ­ gram of white sugar for each month of the quarter for which the difference is being determined and, HAS ADOPTED THIS REGULATION : Article 1 For the period 1 April to 30 June 1981 no levy shall be applied pursuant to Article 2 (2) of Regulation (EEC) No 516/77 and to Article 19 ( 1 ) of Regulation (EEC) No 337/79 . Article 2 This Regulation shall enter into force on 1 April 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 March 1981 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 73, 21 . 3 . 1977, p . 1 . (2) OJ No L 360, 31 . 12 . 1980, p . 16 . (3) OJ No L 54, 5 . 3 . 1979, p . 1 . (4) OJ No L 360, 31 . 12 . 1980, p . 18 .